   4:21-cv-03142-JMG-MDN Doc # 5 Filed: 07/23/21 Page 1 of 1 - Page ID # 13




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

LUIS LUCAR
                   Plaintiff,
                                                       4:21-CV-3142
vs.
                                                          ORDER
PILLEN FAMILY FARMS, INC.,

                   Defendant.


      This matter is before the Court on the Court's own motion pursuant to
28 U.S.C. §§ 455(a) & (b), which set forth the circumstances in which a judge
of the United States shall disqualify himself from a proceeding. This case could
implicate the circumstances described in § 455(a), requiring my recusal.


      IT IS ORDERED that I recuse myself from this case and that the
      Clerk shall refer this matter to the Chief Judge for reassignment.


      Dated this 23rd day of July, 2021.


                                           BY THE COURT:



                                           John M. Gerrard
                                           United States District Judge
